Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
December 19, 2011, by and between SILICON VALLEY BANK, a California corporation
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at 275 Grove Street,
Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and REAL GOODS SOLAR, INC., a
Colorado corporation with offices located at 833 West South Boulder Road,
Louisville, Colorado 80027 (“Debtor”).

RECITALS

Debtor has executed and delivered a certain Unconditional Guaranty of the
obligations and liabilities of REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), EARTH FRIENDLY ENERGY GROUP HOLDINGS, LLC, a
Delaware limited liability company (“EFEG Holdings”), ALTERIS RENEWABLES, INC.,
a Delaware corporation (“Alteris”), EARTH FRIENDLY ENERGY GROUP, LLC, a Delaware
limited liability company (“EFEG”), SOLAR WORKS, LLC, a Delaware limited
liability company (“Solar Works”), ALTERIS RPS, LLC, a Delaware limited
liability company (“RPS”), and ALTERIS ISI, LLC, a Delaware limited liability
company (“ISI”, and together with Real Goods Energy, Real Goods Trading, EFEG
Holdings, Alteris, EFEG, Solar Works and RPS, individually and collectively,
jointly and severally, the “Borrower”), to the Bank, dated as of the date hereof
(as may be amended, restated or otherwise modified from time to time, the
“Guaranty”). Bank has agreed to lend money to Borrower, pursuant to that certain
Loan and Security Agreement by and between Borrower and Bank, dated as of the
date hereof (as may be amended, restated or otherwise modified from time to
time, the “Loan Agreement”) but only upon the condition that Debtor execute and
deliver this Security Agreement to secure the payment and performance of the
obligations and liabilities of Debtor under the Guaranty (the “Liabilities”) in
accordance with the terms of this Security Agreement.

AGREEMENT

The parties agree as follows:

1. CREATION OF SECURITY INTEREST

1.1 Grant of Security Interest. Debtor hereby grants to Bank, to secure the
payment and performance in full of the Liabilities, a continuing security
interest in, and pledges to Bank, the property described in Exhibit A attached
hereto (the “Collateral”), wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. Debtor represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral, except as otherwise permitted in Section 7.1 of the Loan Agreement
and the definition of “Permitted Liens” therein.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Liabilities are terminated and repaid in full in cash (other than
inchoate indemnity obligations). Upon payment in full in cash of the Liabilities
(other than inchoate indemnity obligations) and at such time as Bank’s
obligation to make Credit Extensions has terminated, the Bank’s Liens shall
automatically be released and all rights therein shall revert to Debtor, and
Bank shall, at Debtor’s sole cost and expense, and Bank shall permit the filing
of UCC termination statements and all other Lien release agreements reasonably
requested by Debtor, in each case at the sole cost and expense of Debtor.

1.2 Financing Statements. This Agreement constitutes an authenticated record
which authorizes Bank to file such financing statements as Bank determines
appropriate. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion. Without limiting
the generality of the foregoing, Debtor hereby expressly authorizes Bank to file
financing statements without notice to Debtor, with all appropriate
jurisdictions, as Bank in its sole discretion deems appropriate from time to
time, in order to perfect, protect, or vest more securely Bank’s security
interest in the Collateral.

 

1



--------------------------------------------------------------------------------

1.3 Delivery of Additional Documentation Required. Debtor shall from time to
time execute and deliver to Bank, at the request of Bank, all financing
statements and other documents that Bank may reasonably request, in form and
substance reasonably satisfactory to Bank, to perfect and continue Bank’s
security interest in the Collateral.

2. REPRESENTATIONS AND WARRANTIES.

2.1 Debtor hereby makes the representations and warranties set forth in
Section 5 of the Loan Agreement (which representations and warranties are
incorporated by reference herein) with references to “Borrower” therein being
deemed references to “Debtor.”

3. EVENTS OF DEFAULT

The following shall constitute an event of default by Debtor under this
Agreement (an “Event of Default”):

3.1 Guaranty; Loan Documents. If an Event of Default (as defined therein) occurs
under the Loan Agreement, the Guaranty or any of the other Loan Documents.

4. BANK’S RIGHTS AND REMEDIES

4.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Debtor:

(a) declare all Liabilities immediately due and payable (but if an Event of
Default described in Section 8.5 of the Loan Agreement occurs, all Liabilities
are immediately due and payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under the
Loan Agreement or under any other agreement between Borrower and Bank;

(c) for any Letters of Credit, demand that Debtor (i) deposit cash with Bank in
an amount equal to 105% (110% if such Letters of Credit are denominated in a
currency other than Dollars) of the Dollar Equivalent of the aggregate face
amount of all Letters of Credit remaining undrawn plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Debtor shall forthwith deposit and
pay such amounts, and (ii) pay in advance all Letter of Credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit; provided,
however, if an Event of Default described in Section 8.5 of the Loan Agreement
occurs, the obligation of Debtor to cash collateralize all Letters of Credit
remaining undrawn shall automatically become effective without any action by
Bank;

(d) settle or adjust disputes and claims directly with Account Debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Debtor money of Bank’s security interest in such funds and verify
the amount of such account. Debtor shall collect all payments in trust for Bank
and, if requested by Bank, immediately deliver the payments to Bank in the form
received from the Account Debtor, with proper endorsements for deposit;

(e) make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Debtor shall assemble the
Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Debtor grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

2



--------------------------------------------------------------------------------

(f) apply to the Liabilities any (i) balances and deposits of Debtor it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Debtor;

(g) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Debtor’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 4.1, Debtor’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(h) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral;

(i) demand and receive possession of Debtor’s books and records including
ledgers, federal and state tax returns, records regarding Debtor’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information
(“Debtor’s Books”); and

(j) exercise all rights and remedies available to Bank under the Code, the Loan
Documents or at law or equity, including all remedies provided under any
applicable law (including disposal of the Collateral pursuant to the terms
thereof).

4.2 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Guaranty, the Loan Documents, and all other agreements shall be cumulative. Bank
shall have all other rights and remedies not inconsistent herewith as provided
under the Code, by law, or in equity. No exercise by Bank of one right or remedy
shall be deemed an election, and no waiver by Bank of any Event of Default on
Debtor’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it.

4.3 Demand; Protest. Debtor waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Debtor may in any way be liable.

5. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

The laws of the State of New York shall apply to this Security Agreement. DEBTOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK IN ANY ACTION, SUIT, OR PROCEEDING OF ANY
KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS SECURITY AGREEMENT.
NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST DEBTOR OR ITS PROPERTY IN THE COURTS OR ANY OTHER
JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHT AGAINST DEBTOR OR ITS
PROPERTY.

DEBTOR AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS SECURITY AGREEMENT. EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

3



--------------------------------------------------------------------------------

6. GENERAL PROVISIONS

6.1 Successors and Assigns. This Security Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Security Agreement nor any rights
hereunder may be assigned by Debtor without Bank’s prior written consent, which
consent may be granted or withheld in Bank’s sole discretion. Bank shall have
the right without the consent of or notice to Debtor to sell, transfer,
negotiate, or grant participations in all or any part of, or any interest in
Bank’s obligations, rights and benefits hereunder.

6.2 Indemnification. Debtor shall defend, indemnify and hold harmless Bank and
its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Security Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Debtor whether under this Security Agreement or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

6.3 Right of Set-Off. Debtor hereby grants to Bank, a lien, security interest
and right of setoff as security for all Liabilities to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank or in transit to any of
them. At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Bank may set off the same or any part thereof
and apply the same to any liability or obligation of Debtor even though
unmatured and regardless of the adequacy of any other collateral securing the
loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LIABILITIES, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF DEBTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

6.4 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Security Agreement.

6.5 Severability of Provisions. Each provision of this Security Agreement shall
be severable from every other provision of this Security Agreement for the
purpose of determining the legal enforceability of any specific provision.

6.6 Amendments in Writing, Integration. This Security Agreement cannot be
changed or terminated orally. This Security Agreement and the other Loan
Documents represent the entire agreement about his subject matter and supersede
prior negotiations or agreements.

6.7 Counterparts. This Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Security
Agreement.

6.8 Survival. All covenants, representations and warranties made in this
Security Agreement shall continue in full force and effect so long as any
liabilities and obligations under the Guaranty and this Security Agreement
remain outstanding. The obligations of Debtor to indemnify Bank with respect to
the expenses, damages, losses, costs and liabilities described in this Security
Agreement shall survive until all applicable statute of limitations periods with
respect to actions that may be brought against Bank have run.

6.9 Amendment of Loan Documents. Debtor authorizes Bank, without notice or
demand and without affecting its liability hereunder, from time to time to
(a) renew, extend, or otherwise change the terms of the Loan Documents or any
part thereof; (b) take and hold security for the payment of the Loan Documents,
and exchange, enforce, waive and release any such security; and (c) apply such
security and direct the order or manner of sale thereof as Bank in its sole
discretion may determine.

 

4



--------------------------------------------------------------------------------

6.10 Debtor Waivers. Debtor waives any right to require Bank to (a) proceed
against Borrower, Debtor, any other guarantor or any other person; (b) proceed
against or exhaust any security held from Borrower or Debtor; (c) marshal any
assets of Borrower or Debtor; or (d) pursue any other remedy in Bank’s power
whatsoever. Bank may, at its election, exercise or decline or fail to exercise
any right or remedy it may have against Borrower or Debtor or any security held
by Bank, including without limitation the right to foreclose upon any such
security by judicial or nonjudicial sale, without affecting or impairing in any
way the liability of Debtor hereunder. Debtor waives any defense arising by
reason of any disability or other defense of Borrower or Debtor or by reason of
the cessation from any cause whatsoever of the liability of Borrower or Debtor.
Debtor waives any setoff, defense or counterclaim that Borrower or Debtor may
have against Bank. Debtor waives any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights against Borrower or Debtor. Debtor shall have no right of subrogation or
reimbursement, contribution or other rights against Borrower, and, Debtor waives
any right to enforce any remedy that Bank now has or may hereafter have against
Borrower. Debtor waives all rights to participate in any security now or
hereafter held by Bank. Debtor waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
and notices of acceptance of this Security Agreement and of the existence,
creation, or incurring of new or additional indebtedness. Debtor assumes the
responsibility for being and keeping itself informed of the financial condition
of Borrower and of all other circumstances bearing upon the risk of nonpayment
of any indebtedness or nonperformance of any obligation of Borrower, warrants to
Bank that it will keep so informed, and agrees that absent a request for
particular information by Debtor, Bank shall have no duty to advise Debtor of
information known to Bank regarding such condition or any such circumstances.

6.11 Insolvency. If Borrower becomes insolvent or is adjudicated bankrupt or
files a petition for reorganization, arrangement, composition or similar relief
under any present or future provision of the United States Bankruptcy Code, or
if such a petition is filed against Borrower, and in any such proceeding some or
all of any indebtedness or obligations under the Loan Documents are terminated
or rejected or any obligation of Borrower is modified or abrogated, or if
Borrower’s obligations are otherwise avoided for insolvency, bankruptcy or any
similar reason, Debtor agrees that Debtor’s liability hereunder shall not
thereby be affected or modified and such liability shall continue in full force
and effect as if no such action or proceeding had occurred. This Security
Agreement shall continue to be effective or be reinstated, as the case may be,
if any payment must be returned by Bank upon the insolvency, bankruptcy or
reorganization of Borrower or Debtor, any other person, or otherwise, as though
such payment had not been made.

7. DEFINITIONS. Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement, with references to “Borrower”
therein being deemed references to “Debtor”, as applicable.

[The remainder of this page is intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed as of the date first above written.

 

(“Debtor”) REAL GOODS SOLAR, INC.

By: /s/ Erik Zech

Name:   Erik Zech Title:   Chief Financial Officer (“Bank”) SILICON VALLEY BANK

By: /s/ Elisa Sun

Name:

 

Elisa Sun

Title:

 

Relationship Manager

[Signature Page to Guarantor Security Agreement]

 



--------------------------------------------------------------------------------

Exhibit A – Collateral

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and all Debtor’s books and
records relating to the foregoing, and any and all claims, rights and interests
in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.